Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining tags and categories of the tags, combining existing and candidate tags to determine a new tag, which is a mental process. This judicial exception is not integrated into a practical application because mining, determining and combining of tags do not add a meaningful limitation to the method as they are insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to adding insignificant extra-solution activity to the judicial exception.
Claims 10 – 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining tags and categories of the tags, combining existing and candidate tags to determine a new tag, which is a mental process. This judicial exception is not integrated into a practical application because the processor, memory and instructions within the electronic device are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processor, memory and instructions within the electronic device generally link the use of the judicial exception to a particular technological environment or filed of use.
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining tags and categories of the tags, combining existing and candidate tags to determine a new tag, which is a mental process. This judicial exception is not integrated into a practical application because the non-transitory computer readable storage medium storing computer instructions are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the non-transitory computer readable storage medium storing computer instructions generally link the use of the judicial exception to a particular technological environment or filed of use.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 12 and 14 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0265631 issued to Borkur Sigurbjornsson et al, Yahoo! Inc. (hereinafter referred to as Yahoo).
As to claim 1, Yahoo discloses determining an existing tag and a category of the existing tag (each tag may be classified into a category, see Yahoo: Para. 0031, and tags and related tags may be classified and displayed within a category, see Yahoo: 0031 – 0033); 
determining a candidate tag from a target text associated with the category based on the existing tag (new tags may be generated for both new and existing content items and these new tags may be incorporated into a collection of tags labeling content items, see Yahoo: 0032); and 
combining the existing tag and the candidate tag, and determining a new tag based on a combining result (the collection of tags, new and previous category tags, is ranked based on relevance and displayed by semantic category as a visualization of the tags, see Yahoo: 0042 – 0045, and based on the tag score (from relevance), the higher scored tag is displayed with larger font in the display are with the category label, see Yahoo: Para. 0046 – 0048).

As to claim 2, Yahoo discloses wherein the determining the category of the existing tag comprises: 
statisticizing a category of a text including the existing tag (co-occurrence frequencies for tags that co-occur in content items are used to cluster/categorize and ranking tags for a category in order of frequency, see Yahoo: Para. 0042 – 0045); and 

determining the category of the existing tag from the category of the text including the existing tag based on a statisticizing result of the category of the text (categorizing tags based on co-occurrence frequencies with other tags in a category, see Yahoo: Para. 0042 – 0045).




As to claim 3, Yahoo discloses wherein the determining the candidate tag from the target text associated with the category based on the existing tag comprises: 
statisticizing co-occurrence frequencies of the existing tag with other tags in the target text (co-occurrence frequencies for tags that co-occur in content items are used to cluster/categorize and ranking tags for a category in order of frequency, see Yahoo: Para. 0042 – 0045); and 
determining the candidate tag from the other tags in the target text based on a statisticizing result of the co-occurrence frequencies (determining a co-occurrence frequency for tags that co-occur in content items and ranking in order of frequency for determining relevancy, see Yahoo: Para. 0042 – 0045).

As to claim 5, Yahoo discloses wherein before the determining the new tag based on the combining result, the method further comprises: 
filtering the combining result based on a gap and/or a co-occurrence frequency of the existing tag with the candidate tag in the target text (co-occurrence frequencies for tags that co-occur in content items are used to cluster/categorize and ranking tags for a category in order of frequency, see Yahoo: Para. 0042 – 0045).





As to claim 6, Yahoo discloses wherein the determining the new tag based on the combining result comprises: 
extracting at least one text fragment including a candidate tag group from the target text, wherein the candidate tag group is obtained by combining the existing tag and the candidate tag (using anchor texts of web pages for matching, clustering and categorizing tags, see Yahoo: Para. 0042 – 0045); and 
determining the new tag based on the at least one text fragment (the new list of related tags may be ranked and output, see Yahoo: Para. 0042 – 0045).

As to claim 7, Yahoo discloses wherein the determining the new tag based on the at least one text fragment comprises: 
extracting main component information of the text fragment to obtain at least one main text component (using anchor texts of web pages for matching, clustering and categorizing tags, see Yahoo: Para. 0042 – 0045); and 
determining the new tag from the at least one main text component (the new list of related tags may be ranked and output, see Yahoo: Para. 0042 – 0045).






As to claim 8, Yahoo discloses wherein the determining the new tag from the at least one main text component comprises: 
statisticizing the at least one main text component, to determine a target main text component from the at least one main text component based on a statisticizing result of the at least one main text component, and using the target main text component as the new tag (using anchor texts of web pages for matching, clustering and categorizing tags and the new list of related tags may be ranked and output, see Yahoo: Para. 0042 – 0045).

As to claim 9, Yahoo discloses wherein after the combining the existing tag and the candidate tag, and determining the new tag based on the combining result, the method further comprises: 
determining a to-be-annotated text including the existing tag and the candidate tag (annotating content items (including text, photos, audio, video, bookmarks, etc.) with tags, see Yahoo: Para. 0031 – 0033); and 
annotating the determined new tag in the to-be-annotated text (build a layer of information on top of the content items using the annotation/tag, see Yahoo: Para. 0031 – 0033).




Claims 10 – 12 and 14 – 18 are rejected using similar rationale to the rejection of claims 1 – 3 and 5 – 9 with additional elements of: at least one processor (CPU, see Yahoo: Para. 0020 – 0025); a memory communicatively connected with the at least one processor (memory, see Yahoo: Para. 0020 – 0025); and the memory storing instructions executable by the at least one processor (memory contains application programs, other executable code, program data, etc., see Yahoo: Para. 0020 – 0025).

Claim 19 is rejected using similar rationale to the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahoo in view of U.S. Patent Application Publication No. 2008/0071929 issued to Yann Motte et al (hereinafter referred to as Motte).

As to claim 4, Yahoo discloses wherein the determining the existing tag comprises: 
determining a tag with a popularity degree, and using the tag as the existing tag (displaying popular tags based on semantic classification and relative score of the tags, see Yahoo: Para. 0032 – 0033 and 0042). 
However, Yahoo does not explicitly disclose determining a tag with a popularity degree greater than a preset popularity threshold, and using the tag as the existing tag.
Motte teaches determining a tag with a popularity degree greater than a preset popularity threshold, and using the tag as the existing tag (only tags with weights above a threshold are used, the weights based on factors such as popularity, see Motte: Para. 0042).
Motte and Yahoo are analogous due to their disclosure of categorizing tags and using tags in a web search.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yahoo’s use of categorizing tags for use in searching with Motte’s use of a popularity threshold for selection of tags in order to select information for web page generation and effective targeting of advertising.

Claim 13 is rejected using similar rationale to the rejection of claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164